Citation Nr: 0336827	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, resulting from service-connected residuals of an 
excision of a mass on the adductor muscle of the left leg.

2.  Entitlement to service connection for a low back 
disability, resulting from service-connected residuals of an 
excision of a mass on the adductor muscle of the left leg.

3.  Entitlement to an increased evaluation for residuals of 
an excision of a mass on the adductor muscle of the left leg, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had verified active service from October 1972 to 
September 1978 and from November 1980 to June 1983.

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In this decision, the RO denied 
entitlement to service connection for right knee and low back 
disabilities that the veteran asserted were the result of his 
service-connected left leg disability.  This decision also 
denied an increased evaluation for residuals of the veteran's 
service-connected left leg disability.  The veteran appealed 
these determinations.

The veteran presented testimony before an Acting Veterans Law 
Judge (VLJ) of the Board of Veterans' Appeals (Board) in June 
2003.  The VLJ that conducted this hearing will make the 
final determination in this case.  See 38 U.S.C.A. § 7102(a), 
7107(c) (West 2002).

As discussed below, the issues on appeal are being REMANDED 
to the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




REMAND

In connection with the veteran's current claims, the veteran 
was afforded a VA compensation examination in January 2002.  
This examiner was requested to provide a medical opinion on 
any causal connection between the veteran's service-connected 
left leg disability and any right knee or low back 
disabilities found on examination.  The examiner opined that 
there was no connection.  However, this examiner clearly 
indicated in his examination report that he did not have the 
opportunity to review the veteran's medical history contained 
in the claims file.  According to the United States Court of 
Appeals for Veterans Claims (Court) decision in Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994), for a medical opinion to 
be adequate for VA purposes, the healthcare provider must 
consider records of prior medical examination and treatment 
in order to ensure a fully informed opinion.  

In addition, the examiner of January 2002 indicated that he 
could not provide an opinion on additional limitation of 
function for the veteran's left leg disability; as such an 
opinion would be pure speculation.  See 38 C.F.R. § 4.40, 
4.45 (2003); see also DeLuca v. Brown, 8 Vet. App. 202, 205-
07 (1995).  However, regulation and court precedent require 
VA to consider such factors and insist that VA adjudicators 
cannot use their own unsubstantiated medical opinion in 
making its determinations.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Thus, this case must be remanded so 
that the requested medical opinions can be obtained.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

In this regard, the veteran testified at his Board hearing in 
June 2003 that he had sought recent private treatment for his 
left leg disability.  These records have yet to be 
incorporated into the claims file.  On remand, the RO should 
request the veteran to sign and submit the appropriate 
release form so that these private treatment records can be 
obtained and reviewed by VA.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (VA has a continuing obligation under 
its duty to assist to obtain all relevant and pertinent 
records.)

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the VBA AMC for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his left leg, right knee, and low 
back disabilities since August 2001.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  In this regard, the RO should 
specifically request a signed release 
form for records in the possession of Dr. 
William Crotwell of the Alabama 
Orthopedic Group at 21 Azalea Road, 
Mobile, Alabama.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

3.  The VBA AMC should contact the VA 
Medical Center in Biloxi, Mississippi and 
request all treatment records for the 
veteran's left leg, right knee, and low 
back disabilities dated from March 2002 
to the present time.  All responses 
and/or evidence must be incorporated into 
the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).  
If any identified record in the 
possession of the government cannot be 
obtained, the RO must make a decision for 
the record on whether there is no 
reasonable possibility that such records 
exist or that further development would 
be futile.  The veteran must be informed 
of this decision and the unavailable 
records must be identified.  This 
decision/notification must be 
incorporated into the claims file.

5.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine the severity of the residuals 
of the excised mass from the veteran's 
adductor muscle of the left leg and to 
determine the existence, severity and 
etiology of any right knee and low back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examinations.  The 
examiner should be provided with the 
following instructions:
The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner should review the results of 
any testing requested prior to completion 
of the report.  The examiner must provide 
a comprehensive report including complete 
rationales for all conclusions reached.  
The veteran has claimed that his service 
connected left leg disability of the 
adductor muscle has altered his gait and 
weight-bearing, thus leading to his 
current right knee and low back 
disabilities.  The examiner should 
provide answers to the following 
questions:

a.  Does the veteran currently 
suffer with right knee and/or low 
back disability(ies)?  If so, please 
provide all appropriate 
diagnosis(es).

b.  If either of these disabilities 
currently exists, is it at least as 
likely as not that any identified 
disease or disability associated 
with the right knee and/or low back 
was caused or aggravated by his 
service-connected residuals of an 
excised mass from his adductor 
muscle in the left leg?  Please 
explain your finding(s).  

c.  What is the range of motion in 
the left knee, thigh, and hip as 
measured in degrees?  Does the 
veteran experience instability in 
the left knee and/or hip as a 
residual of the excision of the mass 
in the left adductor muscle?  If so, 
please describe the extent of this 
instability.

d.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination as a result 
of his service-connected left leg 
disability?  The examiner should 
report the extent of any additional 
range of motion loss due to pain 
caused by the residuals of the 
excision of the left adductor 
muscle.

e.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If there 
is additional disability the 
examiner should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

f.  What is the degree of the 
veteran's industrial impairment 
exclusively due to his service-
connected residuals of a mass on his 
left adductor muscle?

If the veteran fails to report for this 
examination, the RO should then refer the 
claims folder with a copy of this remand 
to the appropriate healthcare 
professional in order to obtain medical 
opinions to questions posed in paragraphs 
(a) and (b) based on a document review of 
the claims file.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC 
should issue a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2002).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




